Citation Nr: 0026005	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
slight limitation of motion of the cervical spine.

2.  Entitlement to a compensable rating for bilateral 
chondromalacia of the knees.

3.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus, L5-S1, with left S1 
radiculopathy.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to November 
1978, and from March 1980 to April 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in December 1998, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The appeal was last before the Board in September 1997, at 
which time the claim for an increased evaluation for a 
herniated nucleus pulposus, L5-S1, the third issue now listed 
on the title page. was the only issue then before the Board.  
That claim was remanded for further development.  In 
conjunction with the development requested in the remand, the 
RO, in a rating decision entered in January 1998, increased 
the evaluation for a herniated nucleus pulposus, L5-S1, with 
left S1 radiculopathy, from 20 to 40 percent disabling.  

A rating decision entered in December 1998 denied the first 
two issues listed on the title page.  In response to 
disagreement conveyed by the veteran in January 1999, a 
Statement of the Case was mailed to the veteran the same 
month.  The veteran's related Substantive Appeal was received 
in March 1999.  Therefore, the claims denied in December 
1998, comprising the first two issues listed on the title 
page, are included in the present appeal.

A hearing was held before a hearing officer at the RO in June 
1999, and the hearing officer's decision was entered the 
following month.  

Thereafter, the appeal was returned to the Board.


REMAND

Concerning the veteran's claim of entitlement to a rating in 
excess of 10 percent for slight limitation of motion of the 
cervical spine, when he was examined by VA in November 1998, 
he was found to have active range of motion involving his 
cervical spine which was "within normal limits in all 
planes."  However, at his subsequent hearing at the RO, in 
June 1999, the veteran indicated that he was unable to rotate 
his neck to the right or left and that it was difficult to 
look down.  Given the veteran's testimony, it would be 
helpful if the veteran's ability to execute cervical motion 
in various excursions was expressed in degrees numerically.  
Another examination by VA, as specified in greater detail 
below, should be accomplished before further appellate action 
ensues.  

Regarding the veteran's claim of entitlement to a compensable 
rating for bilateral chondromalacia of the knees, the Board 
observes that such single disability complex is rated (as 
noncompensable) in accordance with the provisions of 
38 C.F.R. Part 4, Diagnostic Codes 5010-5257 (1999).  When he 
was examined by VA in November 1998, each of the veteran's 
knees was apparently free of any internal derangement, either 
suspected or ascertained.  However, the report pertaining to 
a magnetic resonance imaging (MRI) subsequently administered 
the veteran with respect to his right knee, in January 2000, 
was suspicious for a torn medial meniscus.  Given such latter 
study, the Board is of the opinion that pertinent examination 
by VA, as specified in greater detail below, should be 
performed before further appellate action ensues.  

The Board is also of the opinion that, in contrast to the 
veteran's presently adjudicated single disability complex 
("bilateral chondromalacia of the knees"), disablement 
referable to either knee is more appropriately rated 
separately.  Further development to accomplish the foregoing 
is, consequently, specified below.  

With respect to the third issue listed on the title page, 
i.e., that of entitlement to a rating in excess of 40 percent 
for herniated nucleus pulposus, L5-S1, with left S1 
radiculopathy, the Board observes, as was noted above, that 
in conjunction with the development requested in the 
September 1997 Board remand, the RO, in a rating decision 
entered in January 1998, increased the rating for the 
veteran's herniated nucleus pulposus, L5-S1, with left S1 
radiculopathy, from 20 to 40 percent disabling.  Based on a 
number of items subsequently submitted by the veteran, to 
include (as the most recent), a VA Form 21-4138 dated in 
January 2000, it appears that the veteran is not in 
disagreement with the rating (i.e., 40 percent) presently 
assigned for his service-connected herniated nucleus 
pulposus, L5-S1.  Further development to clarify such matter, 
however, is specified below.

Finally, the Board observes that, in a submission dated in 
June 1999, the veteran asserted a claim for service 
connection for diabetes mellitus.  Inasmuch as such claim has 
not yet been adjudicated by the RO, further development 
pertaining to the same is specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he indicate, in writing, 
whether he is in disagreement with the 
rating (i.e., 40 percent, awarded in a 
rating decision entered in January 1998) 
presently assigned his service-connected 
herniated nucleus pulposus, L5-S1, with 
left S1 radiculopathy.

2.  The RO should obtain the clinical 
records of the veteran's planned 1999 
treatment at MUSC, referenced in the June 
1999 hearing, if the veteran was seen 
there.  The RO should ask the veteran if 
he has been otherwise treated outside VA, 
and, if so, the RO should attempt to 
obtain any such records.  

3.  The RO should obtain the relevant 
current VA clinical records of the 
veteran's treatment for his neck, knees, 
or back, from May 1999 to the present.

4.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified orthopedist, if available, to 
determine the following:

(a)  The current severity of the 
veteran's service-connected limitation of 
motion of the cervical spine; the 
examiner is specifically requested, 
relative to cervical motion exhibited in 
each excursion, to express the range of 
motion in degrees, numerically; the 
examiner should state where, in the range 
of retained motion, the veteran's 
complaints of pain begin; the examiner 
should also ascertain whether any 
arthritis involving the cervical spinal 
segment (the same having been shown on an 
MRI administered the veteran by VA in 
September 1998) is an aspect of the 
veteran's service-connected slight 
limitation of motion of the cervical 
spine.  

(b)  The examiner should also determine 
the current severity of the veteran's 
service-connected bilateral 
chondromalacia of the knees; the 
accomplishment, relative to each knee, of 
X-ray examination is specifically 
requested.  In addition, the examiner 
should determine whether either knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination; the 
examiner should also address whether pain 
involving either knee could significantly 
limit functional ability during flare-
ups.

Relative to each aspect of the 
examination addressed above, any special 
diagnostic studies, in addition to the X-
ray examination requested above for each 
of the veteran's knees, deemed necessary 
should be performed.  It is imperative 
that the examiner be provided with a copy 
of this remand, and the claims folder 
should be made available to the examiner 
for review prior to the examination.  

5.  If the veteran expresses a desire to 
continue his appeal for an increased 
evaluation for herniated nucleus 
pulposus, L5-S1, with left S1 
radiculopathy, any development necessary 
for completion of ajudication of that 
claim should be accomplished.

6.  The RO should then review the 
examination report(s) and actions 
performed in response to the directions 
in the numbered paragraphs above to 
ascertain whether the development is in 
compliance with the Board's examination 
instructions.  Any corrective action 
deemed necessary should be undertaken.

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) adjudicate the veteran's above-cited 
recently asserted claim for service 
connection for diabetes mellitus; (2) 
readjudicate the claim for a rating in 
excess of 10 percent for slight 
limitation of motion of the cervical 
spine; (3) assign separate disability 
ratings relative to service-connected 
disablement involving each knee; and (4) 
if appropriate in light of the veteran's 
response (if any) to the inquiry 
addressed in the first enumerated 
directive above, readjudicate the claim 
for a rating in excess of 40 percent for 
herniated nucleus pulposus, L5-S1, with 
left S1 radiculopathy.

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of his recently asserted claim for 
service connection for diabetes mellitus, 
both he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  The veteran 
should also be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 8 -


